 In the Matter of PACIFIC CAR AND FOUNDRY COMPANY, EMPLOYERandBUILDING SERVICE EMPLOYEES INTERNATIONAL UNION LOCALNo. 6, AFL, PETITIONERCase No. 19-R-2045.-Decided February 13, 1947Mr. Pendleton Miller,for the Employer.Messrs.Ward ColeyandWilliam K. Dobbins,of Seattle, Wash., forthe Petitioner.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Seattle,Washington, on December 27, 1946, before Daniel R. Dimick, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERPacific Car and Foundry Company, a Washington corporation, withits principal office and place of business at Renton, Washington, isengaged in the construction and repair of railway freight cars andin the manufacture, sale, and distribution of iron and steel products.During the past year, the Employer purchased raw materials, con-sisting chiefly of steel, iron, and lumber, valued in excess of $5,000,000,of which 50 percent came to the plant from points outside the State ofWashington.During the same period, the Employer's sales of tractoraccessories and equipment, bus bodies, railway freight cars, andvarious steel fabricated products amounted to approximately $15,000,-000, of which 75 percent was shipped to points outside the State ofWashington.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.1The petitionand other formal papers were amended at the hearing to disclosethe cor-rect name of the Employer.72 N L R B, No. 112.580 PACIFIC CAR AND FOUNDRY COMPANYII.THE ORGANIZATION INVOLVED581The Petitioner is a labor organization affiliated with the Ameri-can Federation of Labor, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the-Petitioner has been certified by the Board in an appropriate unit?We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties,3 thatarmed guards and watchmen,4 excluding the captain, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Pacific Car and Foundry Com-pany, Renton, Washington, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date'of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, acting in this matteras agent for the National Labor Relations Board, and'subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-2During the course of the hearing,the Employer moved to dismiss the petition on theground that the employees involved are representatives of management and, as such, arenot employees within the meaning of the Act.The Company's contention is withoutmerit.Matter of Chrysler Corporation, Highland Park Plant,44 N L.It.B. 881;Matter-of Armour and Company,59 N L R B. 783sThe Employer's position with respect to the unit is subject to its position set forth inrfootnote 2, above*From the record it appears that the armed guards and watchmen at the Employer's-plant exercise no monitorial duties. 582DECISIONSOF NATIONALLABOR RELATIONS BOARDselves in person at the polls,but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether or notthey desire to be represented by Building Service Employees Inter-nationalUnion Local No. 6,AFL, for the purposes of collectivebargaining.